DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Martin Moynihan on 5/26/2021.
	Claim 1: A method of removal of obstructive material from a vessel comprising: positioning a contracted expandable structure between said obstructive material and a wall of said vessel: said expendable structure including a woven structure having warp and weft wires: said expendable structure comprising one or more portion protruding radially from a central longitudinal axis of said expandable structure such that at least one space is generated between said one or more protrusion and a closest portion of said expandable structure: said one or more protrusion is in the form of a wire with two ends, one end of said two ends forming said weft or of said woven structure and a second end of said two ends, opposite to said one end, forming a continuation of said weft or warp wire of said woven structure:
expanding said expandable structure to couple said expandable structure to said obstructive material and until said obstructive material enters into said at least one space between said one or more protrusion and said closest portion of said expandable structure;
expandable structure while continuing holding said obstructive material in said expandable structure by controlling exerting outwards force during said removing.

	Claim 2: The method of claim 1, wherein said removing comprises changing a shape of said expandable structure to maintain coupling between the expandable structure and said 

Claim 3 lines 1-2, the limitation “said at least one structure protruding portion” has been changed to “said one or more protrusion”.

Claim 4 lines 1-2, the limitation “said at least one structure protruding portion” has been changed to “said one or more protrusion”.

Claim 6: The method according to claim 5, wherein said plurality of spaces includes spaces at different positions along the central longitudinal axis of said expandable structure.

Claim 8: The method according to claim 1, wherein said coupling comprises coupling different portions of said obstructive material at least one space.

Claim 9 line 2, the limitation “said structure” has been changed to “said expandable structure”.

Claim 10 line 2, the limitation “said space” has been changed to “said at least one space”.

Claim 11 line 2, the limitation “said space” has been changed to “said at least one space”.

Claim 12 has been canceled. 

Claim 17: The method according to claim 1, wherein said expanding comprises expanding said expandable structure until said expandable structure exerts an outward force on said vessel wall.

Claim 18: The method according to claim 1, wherein said expandable structure exerts an outward force on said vessel wall during said removing.

Claim 20: The method according to claim 1, wherein the wire forming said one or more protrusion include portions which follow a path around said expandable structure.


Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose said one or more protrusion is in the form of a wire with two ends, one end of said two ends forming said weft or warp wire of said woven structure and a second end of said two ends, opposite to said one end, forming a continuation of said weft or warp wire of said woven structure (claim 1). 
two ends where one end of said two ends forming said weft or warp wire of said woven structure and a second end of said two ends, opposite to said one end, forming a continuation of said weft or warp wire of said woven structure. Cox appears to have only one end forming said weft or warp wire of said woven structure and not two ends forming said weft or warp wire of said woven structure. The limitations as stated above in claim 1 have divergent structures as such they would not be obvious to modify. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/           Primary Examiner, Art Unit 3771